Citation Nr: 1233724	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-19 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service connected back disorder.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1972 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico. 

The Board notes that the now final February 2002 rating action denied service connection for a cognitive disorder; however, the Board has recharacterized the issue on appeal, as reflected on the title page, to comply with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This case was previously before the Board in April 2010 and January 2012 at which time it was remanded for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's cognitive disorder is not related to service or to a service-connected disorder.


CONCLUSION OF LAW

The criteria for the establishment of service connection for an acquired psychiatric disorder, to including as secondary to service-connected back disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2007, June 2010, August 2011, and January 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  As noted above, this matter was previously remanded for additional development.  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded a VA examination in January 2012.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, the Board finds that the agency of original jurisdiction has substantially complied with the all remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases, such as psychosis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).
Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he has a cognitive disorder that is due to service or secondary to his service-connected back disorder.  As the preponderance of the evidence is against finding an etiology between the Veteran's cognitive disorder and his service or service-connected disorder, his claim must be denied.

Medical treatment record dated in March 1978 show that mental status examination was normal.  Additionally, subsequent to an injury to his spine, the Veteran was referred for psychological testing in April 1978.  The examiner noted depression and passive-aggressive tendencies.  The examiner concluded that the Veteran's performance in the psychological testing revealed some emotional deficits, that but his condition was not severe.  Counseling was suggested.

A March 1986 medical record shows the Veteran was diagnosed with isolated explosive disorder.  The Veteran underwent a VA psychological examination in March 1986.  Testing showed the Veteran's intellectual functioning was within the limits of the borderline range, and his cognitive performance was generally adequate.  The examiner found that many of his responses were similar to individuals with gross emotional disturbances.

The examiner concluded that the Veteran presented many of the characteristics typical of long standing schizophrenic disorders.  No specific diagnosis was provided.  The report also reflects the Veteran's account of the onset of acquired psychiatric symptoms after sustaining a back injury (for which he is now service connected).  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   

The Veteran filed a claim of service connection for a "nervous condition, as secondary to back disability" in February 1996.  He underwent a VA examination in November 1996.  The examiner found no specific mental disorder diagnosis.

At a VA examination conducted in January 2002, the Veteran stated that he noticed episodes of anger and a change in his handwriting after his several myocardial infarctions and an episode of cardiac failure in 1999 and 2001.  The examiner diagnosed a cognitive disorder and opined that "nothing about the Veteran's current condition is related to the service connected back problems."

An August 2004 general medical VA examination noted anxiety, cognitive impairment, depression, and memory impairment. A diagnosis of cognitive impairment was made but no opinion was offered as to its etiology.  

The Veteran underwent a VA mental disorders examination in January 2012.  The examiner conducted a full review of the claims file and an interview with the Veteran.  The examiner diagnosed cognitive disorder, not otherwise specified, and opined that the Veteran's cognitive disorder was not secondary to, associated with, or caused by any service-connected disorder or military service.  

As a rationale, the examiner explained that cognitive disorder was first diagnosed and described in 2002 and this disorder is not related to any other mental health disorder that had been previously associated with the Veteran.  Furthermore, the Veteran was discharged from service in 1975 and cognitive disorder is a moderate mental condition developed almost 30 years after discharge.  There is no evidence in the records that shows that the Veteran's present cognitive disorder, not otherwise specified, started in service or is otherwise related to service or a service-connected disorder.  Therefore, in the absence of findings of residual and continuity of symptomatology, service connection is not in order.  

The report of the January 2012 VA examination is thorough, well-reasoned, and based on an objective clinical evaluation of the Veteran.  Hence, the findings expressed therein have the proper foundation and predicate and, therefore, are entitled to a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

Furthermore, the Veteran was not diagnosed with a cognitive disorder until 2002, 27 years after his discharge from service.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  
 
The Board has considered the Veteran's lay statements and sworn testimony regarding his disability.  The Board acknowledges the Veteran's belief that his psychiatric disorder is secondary to his service-connected back disorder; however, there is no probative medical evidence that supports this contention.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the opinions of the VA examiners, which directly address the issue of etiology are more probative than his assessment of the cause of his disability.  See Jandreau, 492 F. 3d at 1377; Buchanan, supra. 

Therefore, the Board finds the most probative, i.e., competent and credible evidence of record indicates the Veteran does not have an acquired psychiatric disorder that is related to service or to his service-connected disorder.  With no evidence to support an etiological relationship, and no evidence of continuity of symptomology, the preponderance of the evidence is against his claim - in turn meaning there is no reasonable doubt to resolve in his favor, and that this claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
ORDER

Service connection for an acquired psychiatric disorder, including as secondary to a service-connected back disorder, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


